DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by washing clothing “by an intelligent clothing washing management device”.  Does said device actually wash the clothing or simply communicate washing instructions to a separate washing device?  Applicant is reminded that apparatus claims are defined by structure and it is unclear what structural connection is being claimed.  Clarification and correction of the structural configuration between the devices are required.
Further regarding claim 1, the recitation of “clothing module” without any further structure and/or functional description renders the claim indefinite as it is unclear what applicant intends.  Applicant should more distinctly and particularly point out the structural features of the recited “clothing module”.  
Further regarding claim 1, it is unclear what is meant by “clothing model” and how it compares to the previously cited “clothing module”.  The term “clothing” does not impart any particular structure or function to the recited “model” or “module”.  Clarification and correction as to the functions of the claimed “model” and “module” is required.
Regarding claim 1 and step S2 and “clicking on a start item”, it is unclear how the subsequent recitation of “a washing machine procedure recommendation module analyzing…” is related to the active step of “clicking…”.  Clarification and correction of the active step of the claimed method is required.  Similarly for S3, the “applying” step and subsequent “processing module” are confusing and do not appear to be related as currently recited.
Regarding claim 1, it is unclear what a washing procedure recommendation module is “analyzing”.  Is this based on a user input, an automatic operation based on sensed conditions?  Is there a structural configuration or program of a controller?  Moreover, it is unclear what structure is being recited by the washing procedure recommendation module “automatically recommending” washing parameters.  Is this based on a user input or automatic operation based on a sensed condition?  How is the clicking of the start item and the washing procedure recommendation module related in the second step?  How can a module “recommend” parameters without some type of input from a user or sensed condition?  Examiner suggests (1) better structural configuration language to positively recite the use of the modules using “configured to” or “programmed to” language, (2) providing active method steps directed to the recited method of washing clothing, and (2) clarifying precisely what is being analyzed and automatically recommended, as well as how.  Clarification and correction are required. 
Claim 7 recites the limitation "the storage module".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites “a method for washing clothing by an intelligent clothing washing management device, comprising following steps: S1: selecting one or more of categories of clothing displayed on a clothing module and displaying a selected clothing model in an area to be washed; S2: clicking on a start item, a washing procedure recommendation module analyzing and automatically recommending washing parameters according to the selected clothing model; S3: applying the washing parameters displayed and recommended, a processing module receiving washing parameters recommended by the washing procedure recommendation module and controlling a washing device; wherein the washing parameters at least include washing time, washing temperature and rotation speed.”  This judicial exception is not integrated into a practical application as the series of steps do not add a meaningful limitation to the abstract idea because of not including any detail on actionable steps, e.g. washing clothing.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites limitations that can practically be performed in the human mind (e.g. analyzing and automatically recommending washing parameters), with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. (See MPEP 2106.04(a)(2) IIIB)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 10-12, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0258104 to JAMES.
Regarding claims 1, 3-4, 7, 10-12, 15, and 17-18, JAMES discloses a method for washing clothing by an intelligent clothing washing management device (2), comprising following steps:
S1: selecting one or more of categories of clothing displayed on a clothing module (21) and displaying a selected clothing model in an area to be washed (note use input of clothing item characteristics in ¶ [0032] & [0078]-[0090];
S2: clicking on a start item, a washing procedure recommendation module (21) analyzing and automatically recommending washing parameters according to the selected clothing model (see ¶ [0089]-[0090] wherein control unit initiates most appropriate washing cycle/program based on clothing items selected);
S3: applying the washing parameters displayed and recommended, a processing module (21) receiving washing parameters recommended by the washing procedure recommendation module and controlling a washing device; wherein the washing parameters at least include washing time, washing temperature and rotation speed (see ¶ [0044]-0057] of JAMES; note that washing time, temperature, and rotation speed are standard variables in a washing cycle/program),
wherein, in step S1, clothing model in the to-be-washed area is cancellable (given the recommended washing procedure based on clothing parameters must be activated by a “start” button, the position is taken that cancellation is implicitly/inherently taught),
wherein, in step S2, if clothing model selected is not suitable for mixed washing and/or is beyond a preset weight during analyzing, reminder automatically pops up (note in ¶ [0080], unsuitable mixed loads are indicated to user),
wherein, the clothing model in the clothing module is stored in the storage module (22), the storage module also stores preferred washing parameters corresponding to the clothing model, and preferred washing parameters are recommended based on the information of the selected clothing model stored through the storage module (see above and ¶ [0089]-[0090] regarding stored information in memory means 22),
wherein, the management device further comprises an additional function module (26/6) which recommends preferred washing parameters according to the washing procedure recommendation module, the additional function module is set and displayed at an intelligent terminal and is selectable and operable, and the additional function module includes additional functions selected from any one of drying, adding a detergent, a softener or a combination thereof (see also ¶ [0059] regarding asking/suggesting to user the addition of drying, detergent),
wherein: the intelligent clothing washing management device, at least comprising the clothing module, the washing procedure recommendation module, a storage module and the processing module (see above), 
the intelligent clothing washing management device is arranged on an intelligent terminal (microphone 4 or keyboard 3) which is communicatively connected with the washing device (1), and
the washing procedure recommendation module (21), according to clothing model selected by the clothing module, recommends preferred washing parameters by information stored in the storage module, and the processing module receives the washing parameters recommended by the washing procedure recommendation module and controls the washing device (see ¶ [0089]-[0090] wherein washing parameters are recommended and controlled when confirmed by user),
further comprising a voice module (microphone 4) which is connected with the clothing module and the processing module respectively, wherein: the voice module receives voice information input by a microphone of the intelligent terminal and clothing model is selected in the clothing module by entering the voice information, and
the washing procedure recommendation module, according to the information stored in the storage module for the clothing model selected, recommends preferred washing parameters, and the processing module further analyses and processes the washing parameters and controls the washing device (see ¶ [0044]-[0057] of JAMES; note that washing time, temperature, and rotation speed are standard variables in a washing cycle/program),
wherein, the storage module stores clothing model in the clothing module and washing parameters corresponding to one type of clothing model and/or a mixture of more than one type of clothing models, and the washing parameters include washing time, washing temperature and rotation speed (see ¶ [0044]-0057] of JAMES; note that washing time, temperature, and rotation speed are standard variables in a washing cycle/program),
further comprising an additional function module (26/6) which selected preferred washing parameters according to the washing procedure recommendation module, the additional function module is set and displayed on the intelligent terminal and 1s selectable and operable, and the additional function module includes additional functions selected from any one of drying, adding a detergent, a softener or a combination thereof (see also ¶ [0059] regarding asking/suggesting to user the addition of drying, detergent),
further comprising a reminder module, and the reminder module reminds that clothing selected is not suitable for mixed washing and/or is beyond a preset weight (see ¶ [0106] of JAMES, teaching that it is known to identify conflicting items in a mix of items loaded in the wash tub of the machine which render impossible to perform a good washing program or can damage one or more of the loaded items, and informing user of such situation by announcing or displaying items to be removed, the announcing means or displaying means readable on such reminder module).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 5-6, 8-9, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JAMES.
Regarding claims 2, 5, 16, JAMES discloses determining the best washing program available in the storage module based on clothing models (see JAMES at ¶ [0044]-[0057]) but JAMES does not expressly disclose the specific washing parameters of the washing program.  However, washing parameters such as time, water level, etc. are common knowledge in the washing machine art as standard washing parameters, and the selection of such standard and well-known washing parameters of a conventional washing programs based on load type/size is considered well within the general knowledge and skill of one having ordinary skill in the art.  Examiner takes Official Notice that selection of such washing parameters based on load type/size are old and known in the art.
Regarding claims 6, 8-9, 13-14, JAMES, supra, discloses the claimed invention including the clothing module including various clothing types and clothing information including materials and color, as well as other laundry variables (JAMES at ¶ [0044]-[0050]) but does not expressly disclose each of the clothing types and variables recited in claims 3-4.  However, the clothing types as claimed are common knowledge in the art and the position is taken that it would have been obvious at the time of effective filing to incorporate the clothing module of JAMES with well-known clothing materials, color, and other variables known in the art, as recited in claims, to yield the same and predictable washing results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711